 



EXHIBIT 10.4
JUNIPER NETWORKS, INC.
SEVERANCE AGREEMENT
          This Severance Agreement (the “Agreement”) is made and entered into by
and between                                                 (the “Employee”) and
Juniper Networks, Inc., a Delaware Corporation (the “Company”), effective as of
                                               , 2007 (the “Effective Date”).
RECITALS
          1.      The Compensation Committee believes that it is imperative to
provide the Employee with certain severance benefits upon certain terminations
of employment. These benefits will provide the Employee with enhanced financial
security and incentive and encouragement to remain with the Company.
          2.      Certain capitalized terms used in the Agreement are defined in
Section 6 below.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties hereto agree as follows:

  1.   Term of Agreement. This Agreement shall terminate upon the later of
(i) January 1, 2012 or (ii) if Employee is terminated involuntarily by Company
without Cause prior to January 1, 2012, the date that all of the obligations of
the parties hereto with respect to this Agreement have been satisfied.     2.  
At-Will Employment. The Company and the Employee acknowledge that the Employee’s
employment is and shall continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided by applicable law or under the
terms of any written formal employment agreement or offer letter between the
Company and the Employee (an “Employment Agreement”). This Agreement does not
constitute an agreement to employ Employee for any specific time.     3.  
Severance Benefits.

               (a)      In the event the Employee is terminated involuntarily by
Company without Cause, as defined below, and provided the Employee executes a
full release of claims, in a form satisfactory to Company (“Release”), promptly
following termination, the Employee will be entitled to receive the following
severance benefits in a lump sum (less any withholding taxes): (i) an amount
equal to six months of base salary (as in effect immediately prior to the
termination) and (ii) an amount equal to half of the Employee’s annual target
bonus (as in effect immediately prior to the termination) for the fiscal year in

 



--------------------------------------------------------------------------------



 



which the termination occurs. The severance payment to which Employee is
entitled shall be paid by the Company to Employee in cash not later than 30
calendar days after the effective date of the Release. For purposes of this
Agreement, “Cause” is defined as: (i) willfully engaging in gross misconduct
that is demonstrably injurious to Company; (ii) willful act or acts of
dishonesty or malfeasance undertaken by the individual; (iii) conviction of a
felony; or (iv) willful and continued refusal or failure to substantially
perform duties with Company (other than incapacity due to physical or mental
illness); provided that the action or conduct described in clause (iv) above
will constitute “Cause” only if such failure continues after the Company’s CEO
or Board of Directors has provided the individual with a written demand for
substantial performance setting forth in detail the specific respects in which
it believes the individual has willfully and not substantially performed the
individual’s duties thereof and has been provided a reasonable opportunity (to
be not less than 30 days) to cure the same.
               (b) Change of Control Benefits. In the event the Employee
receives severance and other benefits pursuant to a change in control agreement
that are greater than or equal to the amounts payable hereunder, then the
Employee shall not be entitled to receive severance or any other benefits under
this Agreement.
               (c) Internal Revenue Code Section 409A. Notwithstanding any other
provision of this Agreement, if the Employee is a “specified employee” under
Code Section 409A and a delay in making any payment or providing any benefit
under this Plan is required to avoid imposition of additional taxes under Code
Section 409A, such payments shall not be made until after six (6) months
following the date of the Employee’s separation from service as required by Code
Section 409A.
     4.      Successors.
               (a) The Company’s Successors. Any successor to the Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets shall assume the obligations under this Agreement and agree
expressly to perform the obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.
The term “Company” shall also include any direct or indirect that is majority
owned by Juniper Networks, Inc.
               (b) The Employee’s Successors. The terms of this Agreement and
all rights of the Employee hereunder shall inure to the benefit of, and be
enforceable by, the

-2-



--------------------------------------------------------------------------------



 



Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

  5.        Notice.

               (a) General. All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
(1) business day after the business day of facsimile transmission, if delivered
by facsimile transmission with copy by first class mail, postage prepaid, and
shall be addressed (i) if to Employee, at his or her last known residential
address and (ii) if to the Company, at the address of its principal corporate
offices (attention: Secretary), or in any such case at such other address as a
party may designate by ten (10) days’ advance written notice to the other party
pursuant to the provisions above.

  6.        Miscellaneous Provisions.

               (a) No Duty to Mitigate. The Employee shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Employee may receive from any
other source.
               (b) Waiver. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Employee and by an authorized officer of the
Company (other than the Employee). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
               (c) Headings. All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
               (d) Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof.
               (e) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California. The Superior Court of Santa Clara County and/or the United States
District Court for the Northern District of California shall have exclusive
jurisdiction and venue over all controversies in connection with this Agreement.

-3-



--------------------------------------------------------------------------------



 



               (f) Severability. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision hereof, which shall remain in full force
and effect.
               (g) Withholding. All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.
               (h) Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
          IN WITNESS WHEREOF, each of the parties has executed this Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year set forth below.

          COMPANY   JUNIPER NETWORKS, INC.
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       
 
       
EMPLOYEE
  By:    
 
       
 
       
 
  Title:    
 
       

-4-